COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 JENNETTE CROSS,                               §
                                                              No. 08-14-00200-CV
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                           County Court at Law No. 2
 ROMAN WAGNER,                                 §
                                                             of Travis County, Texas
                  Appellee.                    §
                                                            (TC# C-l-CV-13-002263)
                                               §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant all costs, both in this Court and the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF JULY, 2016.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.